DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The declaration under 37 CFR 1.132 filed 1/7/2022 is insufficient to overcome the rejection of Claims 1-19 based upon the 35 USC Rejections as set forth in the last Office action. 
Applicant stated in the declaration that the prior art teaches its coefficient of variation of particle size is determined not for ε-iron oxide powder in the magnetic tape, but for ε-iron oxide powder in a powder state.  Both Terakawa and Ohkoshi fail to disclose the claimed coefficient of variation of particle size, which is determined for ε-iron oxide powder in the longitudinal direction of the magnet tape as specified in claim 1.  The coefficient of variation of particle size are controlled by the following methods: adjusting dispersion conditions in the preparation of a magnetic layer forming composition, applying vibration to the non-magnetic support during the preparation of a magnetic tape, and adjusting the vibration applying condition.  Examples 3-1 to 3-4 and Comparative Examples 3 to 5 were cited as support.  Thus, in the opinion of the inventor Fujimoto, the prior art of record does not read the specifics of claim 1.  
However, the declaration is insufficient.  It is the Examiner’s position that the coefficient  of variation of particle size of the ε-iron oxide powder while particles are in powder form would be expected to carry over to the magnetic layer once incorporated in the magnetic layer.  The prior art’s ε-iron oxide powder is not taught to be processed in a way prior to incorporation into the magnetic layer that would change particle sizes.  The prior art of record teaches the ε-iron oxide powder are mixed throughout the magnetic layer (Examples, [0071], [0114], [0214] in Terakawa and Examples and [0047] in Ohkoshi) and would be present in all parts of the magnetic layer, in both the vertical and longitudinal directions.  Thus, the magnetic layer of the prior art would be fully able to be subject to the coefficient of variation of particle size determination process in Claim 1: Lines 7-11.  The Examiner maintains the position that the prior art of record disclosing its coefficient of variation of particle diameter/size reads into the instant limitation, and that the range of coefficient of variation of particle size values of ε-iron oxide powder once incorporated into the magnetic layer that when subjected to a determination methodology as set forth in Claim 1: Lines 7-11 would include values that would fall within the claimed range.   

With regards to arguments about the coefficient of variation of particle size of the ε-iron oxide powder may be controlled through methodology changes, such as changing up the dispersion and adjusting the parameters of applying vibration to the non-magnetic support while forming the magnetic layer thereon, the Examiner notes that such arguments are not commensurate with the claim language.  The instant claims are directed to a product, not the method of make or measure, and the claims do not include language directed to dispersion liquids or applying vibrations to the non-magnetic support.  The claim language on the method of determining the coefficient of variation of particle size also do not set forth changes to the structure and/or composition of the magnetic layer. Therefore, the Examiner maintains the position that  the method of measuring/obtaining the average and standard deviation of ε-iron oxide powder’s particle size is not germane to the patentability of the claimed product.
The Examiner deems that it would have been obvious to have the prior art exhibit a coefficient of variation of particle size of the ε-iron oxide powder of more than 5.00% and 15.00% or less.  It is noted that a low coefficient of variation is desired in order to have monodisperse particles, so ‘lower is better’ in all cases.  Please also see paragraph [0064] In Terakawa and paragraph [0041] in Ohkoshi disclosing a desire for a low variation to obtain consistent magnetic properties.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. No. 20190295584 and corresponding PCT (“Terakawa et al.”). 
With regards to Claims 1, 4-6, 10, 13, 15, and 18, Terakawa et al. teaches a magnetic tape cartridge/apparatus, with use with a magnetic recording and reproducing apparatus, comprising a magnetic tape, wherein the magnetic tape comprises a non-magnetic support and a magnetic layer including ferromagnetic ε-iron oxide powder (Abstract, Fig. 1, [0030], [0031], and [0055]).  
The claims require a coefficient of variation in particle size, while Terakawa et al. talks about a coefficient of variation in particle diameter ([0062]-[0064]).  However, since Terakawa et al. disclose particles that are substantially spherical in nature [0055], the coefficient of variation of particle diameter is substantially identical to the coefficient of variation of particle size, as particle size of a spherical particle can be unambiguously and quantitatively defined by its diameter.  As such, there is no distinction between coefficient of variation in the particle diameter versus a coefficient of variation in the particle size when talking about spherical particles.  Thus, Terakawa et al. is taken as teaching a coefficient of particle size of the ε-iron oxide powder to be 30% or less [0063], which overlaps and encompasses the claimed 5.00-15.00%.  Furthermore, it is noted that low coefficient of variation is desired in order to have monodisperse particles, so ‘lower is better’ in all cases.  Please also see paragraph [0064] disclosing a desire for a low variation to obtain consistent magnetic properties.  Although Terakawa et al. uses a different method of data collecting on particle diameter/size than Applicants, the method of measuring/obtaining the average and standard deviation of ε-iron oxide powder’s particle size is not germane to the patentability of the claimed product.  In the absence of evidence to the contrary, the Examiner deems that Terakawa et al.’s coefficient of variation of particle diameter/size reads into the instant limitation.  

With regards to Claims 2, 3, 11, 12, 16, and 17, Terakawa et al. teaches an arithmetic average dA is 8-25 nm [0059].  

With regards to Claims 7, 14, and 19, Terakawa et al. teaches the ε-iron oxide powder includes a gallium element [0056]. 

With regards to Claim 8, Terakawa et al. teaches a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer (Fig. 1 and [0085]).

With regards to Claim 9, Terakawa et al. teaches a back coating layer including non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer (Fig. 1, [0244], and [0245]). 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180170767 (“Ohkoshi et al.”) in view of US Pub. No. 20180374506 (“Kasada”). 
With regards to Claims 1, 4-6, 8-10, 13, 15, and 18, Ohkoshi et al. teaches a magnetic recording medium comprising a magnetic layer including ferromagnetic ε-iron oxide powder.  Ohkoshi et al. further teaches a coefficient of variation of particle size of the ε-iron oxide powder is 40% or less (Abstract, [0035], and [0036]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  Furthermore, the claimed methodology in measuring/obtaining the average and standard deviation of ε-iron oxide powder’s particle size is not germane to the patentability of the claimed product.  In the absence of evidence to the contrary, the Examiner deems that Ohkoshi et al.’s coefficient of variation of particle size reads into the instant limitation.  
Ohkoshi et al. does not teach the nominal structures in its magnetic recording medium. 
However, Kasada teaches a magnetic tape cartridge, with use with a magnetic recording and reproducing apparatus, comprising a magnetic tape, wherein the magnetic tape comprises a back coating layer including non-magnetic powder, a non-magnetic support, a non-magnetic layer including non-magnetic powder, and a magnetic layer including ferromagnetic powder, in this order (Abstract, [0016], [0033], [0041], [0063], [0079], and [0164]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the structures as claimed to form a magnetic tape device with a high density capacity [0005]. 

With regards to Claims 2, 3, 11, 12, 16, and 17, Ohkoshi et al. teaches an arithmetic average dA is 10 to 18 nm (Abstract and [0036]). 

With regards to Claim 7, 14, and 19, Ohkoshi et al. teaches the ε-iron oxide powder includes one or more elements selected from the group consisting of a gallium element, a cobalt element, and a titanium element [0036].  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785